Case 2:19-cv-00905-TPB-MRM Document 1 Filed 12/27/19 Page 1 of 6 PageID 1




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                            FORT MYERS DIVISION

  MICHAEL IHLE,

          Plaintiff,

  vs.                                              Case No.:
  WINN CONSTRUCTION LLC,
  WILLIAM S. RAMSEY, Individually, and
  LINN E. FRANK, Individually.

          Defendants.
                 COMPLAINT AND DEMAND FOR JURY TRIAL

         Plaintiff, MICHAEL IHLE (“Ihle” or “Plaintiff”), by and through his

 undersigned attorneys, sues Defendants, WINN CONSTRUCTION, LLC., a Florida

 Limited Liability Company (“WINN”), WILLIAM S. RAMSEY (“RAMSEY”),

 individually, and LINN E. FRANK (“FRANK”), individually, (collectively referred to as

 “Defendants”) and states as follows:
                                 NATURE OF ACTION

         1.       Plaintiff brings this action against Defendants, his former employer, for

 failure to pay overtime compensation in violation of the Fair Labor Standards Act of 1938,
 29 U.S.C. §§ 201-219 (“FLSA”).
                                    JURISDICTION

         2.       This Court has jurisdiction over this controversy pursuant to 29 U.S.C.

 § 216(b), 28 U.S.C. § 1331, and 28 U.S.C. § 1343.

         3.       Defendants are subject to the personal jurisdiction of the United States

 District Court because they engage in substantial and not isolated activity within this

 judicial district.



                                             [1]
Case 2:19-cv-00905-TPB-MRM Document 1 Filed 12/27/19 Page 2 of 6 PageID 2




        4.      Defendants are also subject to the personal jurisdiction of the United States

 District Court because they operate, conduct, engage in, and/or carry on business in the

 Middle District of Florida. Specifically, Defendant WINN’s principal place of business is

 located at 3561 Golden Gate Blvd West, Naples, Florida 34120, and Defendants RAMSEY

 and FRANK are both residents of Collier County.
                                  FLSA COVERAGE

        5.      At all times material, Defendants employed at least two or more employees

 who handled, sold, or otherwise worked with goods or materials that had once moved

 through interstate commerce.

        6.      At all times material, Defendants had gross sales volume of at least

 $500,000 annually.

        7.      At all times material, Defendants have and continue to be an “enterprise

 engaged in commerce” within the meaning of the FLSA.

        8.      By virtue of having held and/or exercised the authority to: (a) hire and fire

 employees of WINN; (b) determine the work schedules for the employees of WINN; and

 (c) control the finances and operations of WINN, Defendants RAMSEY and FRANK, are

 employers as defined by 29 U.S.C. §201 et. seq.

        9.      At all times material to this action, Plaintiff was an “employee” of

 Defendants within the meaning of the FLSA.

        10.     At all times material to this action, Defendants were Plaintiff’s

 “employers” within the meaning of the FLSA.

        11.     At all times material hereto, the work performed by the Plaintiff was

 essential to the business performed by Defendants.




                                            [2]
Case 2:19-cv-00905-TPB-MRM Document 1 Filed 12/27/19 Page 3 of 6 PageID 3




                                           VENUE

        12.     Venue is proper in the United States District Court for the Middle District

 of Florida based upon the following:

                a. The unlawful pay practices alleged herein occurred in Naples, Florida,

                    in the Middle District of Florida;

                b. At all times material hereto, Defendant WINN was and continues to be

                    a Florida Limited Liability Company registered with the Florida

                    Department of Corporations, with a Florida Registered Agent and a

                    license to do business within this judicial district.

                c. Defendants employed Plaintiff in the Middle District of Florida.
                                         PARTIES

        13.     At all times material hereto, Plaintiff was a resident of Lee County, Florida,

 in the Middle District of Florida.

        14.     Defendant WINN was, and continues to be, a Florida Limited Liability

 Company engaged in the transaction of business in Collier County, Florida, with its

 principal place of business located in Naples, Florida.

        15.     Upon information and belief, at all times material to this action, Defendants

 RAMSEY and FRANK were, and continue to be, residents of Collier County, Florida.
                     STATEMENT OF CLAIM
                             COUNT I
          VIOLATION OF 29 U.S.C. § 207 (UNPAID OVERTIME)

        16.     Plaintiff realleges Paragraphs 1 through 16 as if fully stated herein.

        17.     At all times material hereto, Defendants built new, custom single-family

 homes, remodeled single-family homes, and also remodeled commercial development

 properties.




                                              [3]
Case 2:19-cv-00905-TPB-MRM Document 1 Filed 12/27/19 Page 4 of 6 PageID 4




        18.     Defendants hired Plaintiff in or around November of 2017. Plaintiff was

 hired by Defendants to work as a laborer.

        19.     Plaintiff was initially paid on an hourly basis. On or around June 1, 2019,

 Plaintiff’s pay was changed to a salary basis.

        20.     Plaintiff’s employment ceased on or about November 25, 2019.

        21.     Beginning with the date of Plaintiff’s hire in November 2017 and continuing

 through November 25, 2019, Plaintiff worked hours and workweeks in excess of forty (40)

 per week for which he was not compensated at the statutory rate of time and one-half the

 regular rate for all hours actually worked.

        22.     Plaintiff is entitled to be paid at the rate of time and one-half his regular

 hourly rate for all hours worked in excess of the maximum hours provided for in the FLSA.

        23.     Defendants failed to pay Plaintiff overtime compensation in the lawful

 amount for all hours worked in excess of the maximum hours provided for in the FLSA.

        24.     Defendants knew of and/or showed a willful disregard for the provisions of

 the FLSA as evidenced by Defendants’ failure to compensate Plaintiff at the statutory rate

 of time and one-half for the hours worked in excess of forty (40) hours per week when

 Defendants knew or should have known such was due.

        25.     As a direct and proximate result of Defendants’ willful disregard of the

 FLSA, Plaintiff is also entitled to liquidated damages pursuant to the FLSA.

        26.     Due to the unlawful acts of Defendants, Plaintiff has suffered damages in

 the form of unpaid overtime wages, plus liquidated damages in an equal amount.

        27.     Plaintiff is entitled to an award of his reasonable attorney’s fees and costs

 pursuant to 29 U.S.C. § 216(b).




                                               [4]
Case 2:19-cv-00905-TPB-MRM Document 1 Filed 12/27/19 Page 5 of 6 PageID 5




        WHEREFORE, Plaintiff respectfully requests that final judgment be entered in

 his favor against Defendants as follows:

                a. Declaring that Defendants have violated the maximum hour provisions

                    of 29 U.S.C. § 207;

                b. Awarding Plaintiff overtime compensation in amounts according to

                    proof;

                c. Awarding Plaintiff liquidated damages in an equal amount to unpaid

                    overtime;

                d. Awarding Plaintiff reasonable attorney’s fees and costs and expenses of

                    this litigation pursuant to 29 U.S.C. § 216(b);

                e. Awarding Plaintiff post-judgment interest; and

                f. Ordering any other and further relief this Court deems to be just and

                    proper.
                                     JURY DEMAND
        Plaintiff demands trial by jury on all issues so triable as of right.




                                               [5]
Case 2:19-cv-00905-TPB-MRM Document 1 Filed 12/27/19 Page 6 of 6 PageID 6




 Dated: December 27, 2019
                            Respectfully submitted,
                                     By:   /s/ Jason L. Gunter
                                           Jason L. Gunter
                                           Fla. Bar No. 0134694
                                           Conor P. Foley
                                           Fla. Bar No. 111977
                                           GUNTERFIRM
                                           1514 Broadway, Suite 101
                                           Fort Myers, FL 33901
                                           Phone: (239) 334–7017
                                           Fax: (239) 236–8008
                                           Email: Jason@Gunterfirm.com
                                           Email: Conor@Gunterfirm.com




                                     [6]
